As filed with the Securities and Exchange Commission on September 3, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21342 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman High Yield Strategies Fund 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: December 31, 2010 Date of reporting period: June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders Neuberger Berman High Yield Strategies Fund Semi-Annual Report June 30, 2010 Contents THE FUND President’s Letter 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS 6 FINANCIAL STATEMENTS 17 FINANCIAL HIGHLIGHTS/PER SHARE DATA 30 DIVIDEND REINVESTMENT PLAN 32 Directory 33 Proxy Voting Policies and Procedures 34 Quarterly Portfolio Schedule 34 “Neuberger Berman” and the Neuberger Berman logo are service marks of Neuberger Berman LLC. “Neuberger Berman Management LLC” and the individual Fund name in this shareholder report are either service marks or registered service marks of Neuberger Berman Management LLC. ©2010 Neuberger Berman Management LLC. All rights reserved. President’s Letter Dear Shareholder: I am pleased to present the semi-annual report for Neuberger Berman High Yield Strategies Fund for the six months ended June 30, 2010. The report includes a portfolio commentary, a listing of the Fund’s investments and its unaudited financial statements for the reporting period. The Fund’s investment objective is to seek high total return through income plus capital appreciation by investing primarily in high yield debt securities. Its performance is dependent on several factors, including fluctuating bond prices, the rate of interest received on securities held by the Fund, the cost of any borrowings and financing arrangements utilized by the Fund and the impact of interest rate hedges that the Fund may use in seeking to manage short-term interest rate costs. I am pleased to report that the Fund increased its distribution effective in February 2010 from $0.085 to $0.11 per share. The factors considered in increasing the distribution rate included, among other things, the level of income being generated by the Fund’s investments, which had increased based on portfolio composition and market conditions, and the Fund’s level of expenses. As you may know, the Fund’s Board of Trustees approved a proposal to reorganize the Fund and Neuberger Berman Income Opportunity Fund Inc. into a new closed-end fund named Neuberger Berman High Yield Strategies Fund Inc. (“New NHS”). The proposed reorganization was approved by shareholders in July 2010 and the reorganization occurred in August 2010. As a result of the reorganization, you received the same number of New NHS shares as the number of Fund shares you held immediately prior to the reorganization. As a New NHS shareholder, you will receive future annual and semi-annual reports from New NHS. New NHS has the same investment objective and substantially similar principal investment policies, invests in substantially similar markets and presents substantially similar general risks as the Fund. New NHS’s common stock is listed on the NYSE Amex under the ticker symbol NHS. Thank you for your confidence in the Fund. We will do our best to continue earning your confidence and trust. Sincerely, Robert Conti President and CEO Neuberger Berman High Yield Strategies Fund 1 High Yield Strategies Fund Commentary For the six months ended June 30, 2010, Neuberger Berman High Yield Strategies Fund posted a positive absolute return but lagged its benchmark, the Barclays Capital U.S. High-Yield 2% Issuer Capped Bond Index, on a net asset value basis. Despite increased volatility and periods of weakness, the high yield bond market weathered the storm and produced solid results during the six-month reporting period. To a great extent, the market began where it had left off in 2009, when the index rose in 11 of the 12 months and gained an unprecedented 58.76% during the year. Strong performance continued in the first four months of 2010, as the index rose an additional 7%. Driving the market higher early this year were many of the factors that supported high yield prices in 2009. These included generally improving economic conditions, better-than-expected corporate profits and strong demand from investors seeking to generate incremental yields in the low interest environment. The high yield market then took a step backwards in May, in our view, due largely to the escalating sovereign debt crisis in Europe, uncertainties surrounding financial reform legislation in the U.S. and some disappointing economic data. Collectively, this caused robust risk appetite to be replaced by heightened risk aversion. Against this backdrop, investors were drawn to the perceived safety of Treasuries and avoided securities that were perceived to be risky, including high yield bonds. However, this setback proved to be short lived, as solid investor demand returned in June, when the index gained 1.23%. Looking at the six-month reporting period as a whole, the spread between the yields of Treasuries and high yield bonds widened from 618 to 701 basis points. Much of this widening occurred during the flight to quality in May. From a credit-quality perspective, higher-rated securities, on average, outperformed their lower-rated counterparts, as BB- and CCC-rated bonds returned 4.96% and 3.83%, respectively. When the reporting period began, the Fund had a somewhat aggressive posture. This was based on overall improvements in the financial markets and strong technical conditions in the high yield market, as well as our expectations for modest economic growth and lower corporate bond default rates. This was evident in the Fund’s changing quality biases, as we began the period with an overweight in B- and CCC-rated bonds and an underweight in BB-rated bonds relative to the benchmark. During the first half of the period, we adjusted the portfolio by moving its quality bias to be more in line with the benchmark. This occurred through a combination of ratings upgrades on existing positions and purchases of higher quality new issues. We also sold certain B- and CCC-rated securities that had appreciated and used the proceeds to purchase select BB-rated securities that we found to be attractively valued. From an industry perspective, our overweight and security selection in non-captive consumer finance, along with security selection in building materials and construction machinery, were the largest contributors to the Fund’s performance relative to the benchmark. In contrast, security selection in retail, non-captive diversified finance and non-cable media were the largest detractors from relative results. While the high yield market largely treaded water during the second half of the reporting period, we continue to have a positive outlook for high yield bond performance. Although we believe economic growth is likely to moderate during the second half of the year, we feel that concerns regarding a double-dip recession are unwarranted at this time. It is our belief that the combination of positive growth, historically low interest rates, benign inflation and improving credit fundamentals will provide a positive environment for the high yield market. In addition, we anticipate seeing continued declines in the high yield default rate, which should further support the market. Sincerely, Ann H. Benjamin and Thomas P. O’Reilly Portfolio Co-Managers 2 High Yield Strategies Fund TICKER SYMBOL High Yield Strategies Fund NHS RATING SUMMARY OF THE FUND’S PORTFOLIO HOLDINGS* (% of total investments) S&P BBB % BB B CCC Short Term 2.9% *The Fund uses Standard & Poor’s (S&P) as its primary independent rating agency; Moody’s Investors Services, Inc. (Moody’s) and Fitch Inc. (Fitch) are secondary independent rating agencies. Securities not rated by an independent rating agency are assigned comparable internal ratings. Ratings from Moody’s and Fitch and internal ratings are shown below. All ratings are as of the report date and do not reflect any subsequent changes in ratings. Rating Summary (% of total investments) Moody’s/Fitch Internal BB or Ba 5.1% 0% PERFORMANCE HIGHLIGHTS Six Month Period Ended Average Annual Total Return Ended 06/30/2010 NAV1,3,4 Inception Date 06/30/2010 1 Year 5 Year Life of Fund High Yield Strategies Fund 07/28/2003 4.15% 37.51% 8.62% 9.95% Market Price2,3,4 High Yield Strategies Fund 07/28/2003 13.87% 57.57% 9.05% 9.87% Closed-end funds, unlike open-end funds, are not continually offered. There is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The composition, industries and holdings of the Fund are subject to change. Investment return will fluctuate. Past performance is no guarantee of future results. Portfolios that invest in bonds and other fixed income securities can provide regular income and have historically been less volatile than most stock funds. However, they are subject to risks including credit risk, default on principal or interest payments and interest rate fluctuations. High yield bonds, also known as “junk bonds,” are subject to additional risks such as the increased risk of default. 3 Endnotes 1 eturns based on Net Asset Value (“NAV”) of the Fund. 2 Returns based on market price of Fund common shares on the New York Stock Exchange. 3 Unaudited performance data current to the most recent month-end are available at www.nb.com. 4
